The Honorable Stephen W. Luelf State Senator 521 West Wade P.O. Drawer 447 Mountain Home, Arkansas  72653
Dear Senator Luelf:
This is in response to your request for an opinion regarding the termination of water service.  You note that the City of Diamond City has added a sanitation charge for trash pickup on each water bill sent to city water users.  And you ask, specifically, whether the city can cut off water service to customers who do not pay the sanitation charge.
Generally, a municipality cannot cut off service provided to one of its residents for failure to pay for another unrelated service provided by the municipality.  See 60 ALR3d 714 (1974 Ed.) However, if two municipal services are related, collection of the charges for one such service may be enforced by discontinuing the other related service.  Id.
We find no statutory authority for the proposed action, nor do there appear to be any Arkansas cases addressing this particular question.  There is, however, authority in other jurisdictions for the propositions that garbage disposal and water supply are closely related from a sanitation standpoint, so that it is not arbitrary or unreasonable for a city, under ordinances authorizing such action, to enforce payment of its garbage disposal service charge by cutting off water service to delinquent customers.  See Cassidy v. Bowling Green, 368 S.W.2d 318 (Ky. 1963); Breckenridge v. Cozart, 478 S.W.2d 162 (Tx. 1972).  The courts' reasoning in these cases centers on the interrelationship between these services, the importance of waste disposal in light of current environmental conditions, and the police power of the municipality.
These cases may be relied upon in support of Diamond City's proposed action in cutting off water service to those who do not pay the sanitation charge.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.